Citation Nr: 0320174	
Decision Date: 08/14/03    Archive Date: 08/25/03

DOCKET NO.  00-16 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  The propriety of the initial noncompensable evaluation 
assigned following the grant of service connection for 
bilateral hearing loss.  

2.  The propriety of the initial 10 percent evaluation 
assigned following the grant of service connection for 
tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. B. Skinner, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1965 to 
October 1969.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision in 
which the RO granted service connection for hearing loss, 
deemed noncompensable, and tinnitus, assigned an initial 
rating of 10 percent, effective January 29, 1998.  The 
veteran, contending his service-connected disabilities 
merited higher initial ratings, filed a notice of 
disagreement in July 1999, and a statement of the case (SOC) 
was issued in June 2000.  The veteran submitted a substantive 
appeal in July 2000, with a Board hearing request.

In May 2002, a Board hearing was held in New York, New York, 
before the undersigned Veterans Law Judge (Board Member); a 
transcript of that hearing is associated with the claims 
file.

In February 2003, the Board undertook additional development 
of the issues on appeal, pursuant to authority granted by 38 
C.F.R. § 19.9(a)(2) (2002).  

Because each claim involves a request for a higher evaluation 
following the grant of service connection, the Board has 
characterized each claim in light of the distinction noted in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  





REMAND

Historically, in May 1999, the RO evaluated the veteran's 
service-connected bilateral hearing loss and tinnitus, as 
noncompensable and 10 percent disabling, respectively.  In 
the May 1999 decision, the RO cited the regulations then in 
effect in determining the appropriate ratings.  38 C.F.R. 
§§ 4.85, 4.87a, Diagnostic Codes 6100, 6260 (1998).  Later, 
in the June 2000 SOC (the last time the RO reviewed the 
case), the RO continued the rating assignments for service-
connected bilateral hearing loss and tinnitus, citing the 
revised applicable schedular criteria under 38 C.F.R. 
§§ 4.85, 4.87 (1999).  See 64 Fed. Reg. 25,202 through 25,210 
(May 11, 1999) (effective June 10, 1999).  The RO 
subsequently placed the case on docket for a Board hearing. 

In November 2000, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
This liberalizing law is applicable to this appeal.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The VCAA and its implementing regulations essentially 
eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of the VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

During the May 2002 Board hearing, the veteran's 
representative presented medical evidence suggesting a 
decrease in hearing loss and the veteran testified that his 
hearing and ability to distinguish sounds had worsened.  The 
Board subsequently determined that additional evidentiary 
development pursuant to the VCAA was warranted.  
Consequently, since the issuance of the June 2000 SOC, 
evidence added to the claims file pursuant to the Board's 
development includes VA audiological and VA ear disease 
examination reports and updated treatment records from the VA 
Medical Center (VAMC) in Brooklyn, New York.  However, the 
Board is unable to pursue further notification, or render a 
decision, based on such evidence at this time. 

The provision of 38 C.F.R. § 19.9 essentially conferring upon 
the Board jurisdiction to adjudicate claims on the basis of 
evidence developed by the Board, but not reviewed by the RO, 
has recently been held to be invalid.  Disabled American 
Veterans (DAV) v. Secretary of Veterans Affairs (Secretary), 
327 F.3d 1339 (Fed. Cir. 2003).  In view of that decision, 
and the deficiency noted below, a remand of these matters is 
necessary to avoid any prejudice to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1995).  Hence, these matters must 
be returned to the RO for consideration of the claims in 
light of all pertinent evidence and legal authority, to 
include the evidence added to the record since the June 2000 
SOC.  

In addition, considering the record in light of the duties 
imposed by the VCAA and its implementing regulations, the 
Board finds that all notification action needed to fairly 
adjudicate the claims on appeal has not been accomplished.  
The Board observes that the record does not include any 
correspondence from the RO specifically addressing the VCAA 
notice and duty to assist provisions as they pertain to the 
veteran's claims, to particularly include the duty imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), requiring the 
department to explain what evidence will be obtained by whom.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Action by the RO is required to satisfy the notification 
provisions of the VCAA.  See DAV v. Secretary, 337 F.3d at 
1339. 

The action described above is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA.  
Hence, in addition to the action requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims on appeal.  

When adjudicating the claims on appeal, the RO should include 
consideration of the former criteria for evaluating the 
veteran's hearing impairment and tinnitus, as well as the 
revised criteria, effective June 10, 1999.  See 38 C.F.R. 
§§ 4.85, 4.87a, Diagnostic Codes 6100, 6260 (1998); 38 C.F.R. 
§§ 4.85, 4.86, 4.87, Diagnostic Codes 6100, 6260 (2002).  In 
particular, the RO should discuss whether the revised 
provisions of 38 C.F.R. § 4.86 (2002) for evaluating 
exceptional patterns of hearing impairment are applicable in 
this case (not previously discussed in the June 2000 SOC).  
The RO should also consider the most recent revision to the 
portion of the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (2002), governing evaluation of tinnitus.  See 68 Fed. 
Reg. 25,822 through 25,823 (May 14, 2003) (effective June 13, 
2003).  Finally, the RO should consider whether "staged 
rating" of either disability, pursuant to Fenderson, is 
warranted.

If the RO denies any claim, the SSOC issued to the veteran 
and his representative explaining the reasons for the denial 
must include citation to and discussion of all additional, 
pertinent legal authority considered, to include the revised 
applicable rating criteria, referred to above, and the legal 
authority codifying/implementing the VCAA that is pertinent 
to the current claims on appeal (i.e., 38 C.F.R. §§ 3.102, 
3.159).

Accordingly, these matters are hereby REMANDED to the RO for 
the following actions:

1.  The RO should furnish to the veteran 
a letter notifying him of the VCAA, and 
the duties to notify and assist imposed 
thereby, specifically as regards the 
claims currently on appeal.  The letter 
should include a summary of the evidence 
currently of record and specific notice 
as to the type of evidence necessary to 
substantiate the claims.  

To ensure that the duty to notify the 
veteran of what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that the veteran provide 
sufficient information to enable it to 
obtain any pertinent evidence not 
currently of record, and assurance that 
the RO will attempt to obtain the evidence 
if sufficient information and/or evidence 
is provided.  The RO's letter should 
generally invite the veteran to submit any 
pertinent evidence in his possession and 
explain the type of evidence that is his 
ultimate responsibility to submit.  

2.  After receiving the veteran's 
response, the RO should assist the 
veteran in obtaining any additional 
evidence identified by following the 
procedures set forth in 38 C.F.R. § 
3.159.  If any records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken. 

3.  To help avoid future remand, the RO 
must ensure that the requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  The RO must also review the claims 
file to ensure that any additional 
notification and/or development required 
by the VCAA has been accomplished.  

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
(to particularly include all evidence 
associated with the claims file since the 
June 2000 SOC) and legal authority (to 
specifically include all former and 
revised applicable schedular criteria, as 
discussed above (i.e., former and revised 
Diagnostic Codes 6100, 6260, and the 
amended 38 C.F.R. § 4.86)).  

6.  If any benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate SSOC (to include discussion of 
all pertinent legal authority, citation to 
all additional legal authority considered, 
and full reasons and bases for the RO's 
determinations) and afford them the 
appropriate period of time for written or 
other response thereto before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 



remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



